Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 05/10/2021 has been entered. 




Examiner’s Amendment
2.          An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee. 
            An authorization for this Examiner’s amendment has been given by 
Derek H. Campbell (Reg. No. 70,608) on 05/21/2021. 

In the claims:    

In claim 12, lines 7-9;  “a second portion that is planar; a blade having a cutting 

edge” has been amended to read –a second portion that is planer, wherein the first 

portion and the second portion having the same length; a blade having a cutting 

edge--.


In claim 12, lines 21-22; “the disc-shaped cage not protrude outside of the annular 

inwardly-extending groove” has been changed to read --the disc-shaped cage does 

not protrude outside of the annular inwardly-extending groove--.


In claim 12, lines 25-26; “the plurality of balls of the bearing.” has been changed to 

read --the plurality of balls of the bearing, wherein the second planar portion of the 

stem is received within an aperture of the blade and an aperture of the bearing.--.




In claim 19, lines 7-9;  “a second portion that is planar; a blade having a cutting 

edge” has been amended to read –a second portion that is planer, wherein the first 

portion and the second portion having the same length; a blade having a cutting 

edge--.


In claim 19, line 33; “the second plurality of apertures.”  has been changed to 

read --the second plurality of apertures, wherein the second planar portion of the 

stem is received within an aperture of the blade and an aperture of the first

 bearing.--.




In claim 24, lines 1-5; “further comprising: a first through-bore extending through 

the blade, the first groove defining an outer periphery of the first through-bore; and 

a second through-bore extending through the second handle, the second groove 

defining an outer periphery of the second through-bore.” has been changed to read 

–wherein the first groove defining an outer periphery of the aperture of the blade; 

and the second aperture extending through the second handle, the second groove 

defining an outer periphery of the second aperture.--.



Claims 26-29 have been cancelled. 



Election/Restrictions    
3.         Claims 12-16, 19 and 21-25 are allowable. The restriction requirements of claims 1-11 and 17-18 as set forth in the Office action mailed on 02/28/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-II, Ia-Ic and IIa-IIb mailed on 02/28/2018 has been withdrawn and claims 1-11 and 17-18 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 

Reasons for Allowance              
        Claims 1-19 and 21-25 are allowed. 
4.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the stem comprising an outer surface that extends longitudinally along the pivot axis and faces away from the pivot axis, the outer surface comprising a first portion that is cylindrical in shape and a second portion that is planar, wherein the first portion and the second portion having the same length, and wherein the second planar portion of the stem is received within an aperture of the blade and an aperture of the bearing or the first bearing, in combination with other limitations set forth in claims 12 and 19. 

              Regarding claims 12 and 19, Non patent literature as document A1 (Kershaw ZT 450 https://www.youtube.com/watch?v=wB-8VM6aPS), provided by the IDS submitted on 05/10/2021, hereinafter Kershaw ZT 450, teaches a folding knife (Figs. provided on  page 2 of the non-patent literature document) comprising: a handle including a first handle and a second handle detachably coupled to the 

             However, Kershaw ZT 450 fails to teach that the stem comprising an outer surface that extends longitudinally along the pivot axis and faces away from the pivot axis, the outer surface comprising a first portion that is cylindrical in shape and a second portion that is planar, wherein the first portion and the second portion having the same length, and wherein the second planar portion of the stem is received within an aperture of the blade and an aperture of the bearing or the first bearing, in combination with other limitations set forth in claims 12 and 19.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 12 and 19.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   May 12, 2021